                  Case 20-10940-LSS             Doc 78        Filed 04/29/20     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
----------------------------------------------------------x
                                                          :
In re                                                     :    Chapter 11
                                                          :
ALPHA ENTERTAINMENT LLC,                                  :    Case No. 20-10940 (LSS)
                                                          :
                  Debtor.1                                :
                                                          :    Ref. Docket Nos. 7 and 51
----------------------------------------------------------x

                    NOTICE OF FILING OF PROPOSED FINAL DIP ORDER

               PLEASE TAKE NOTICE that, on April 13, 2020, the above-captioned debtor
and debtor in possession (the “Debtor”) filed that certain Motion for Interim and Final Orders,
Pursuant to 11 U.S.C. §§ 105, 362, 363, 364 and 507, (A) Authorizing Post-Petition Financing,
(B) Authorizing Use of Cash Collateral, (C) Scheduling a Final Hearing, and (D) Granting
Related Relief [Docket No. 7] (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that, on April 21, 2020, the Court entered
an order [Docket No. 51] (the “Interim Order”) approving the Debtor’s use of cash collateral, as
provided in the Interim Order, and scheduled a hearing (the “Hearing”) to consider the Motion
and the relief requested therein on a final basis for May 13, 2020 at 10:00 a.m. (ET).

               PLEASE TAKE FURTHER NOTICE that a proposed form of order approving
the Motion on a final basis (the “Proposed Final Order”) is attached hereto as Exhibit A. For the
convenience of the Court and other interested parties, a copy of the Proposed Final Order marked
against the form of interim DIP financing order that was filed with the Motion is attached hereto
as Exhibit B.

               PLEASE TAKE FURTHER NOTICE that the Debtor intends to seek entry of
the Proposed Final Order at the Hearing. The Debtor reserves all rights to revise the Proposed
Final Order at or prior to the Hearing.



                                           [Signature Page Follows]




1
  The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is
1266 East Main St., Stamford, CT 06902.
            Case 20-10940-LSS   Doc 78     Filed 04/29/20   Page 2 of 2




Dated:   April 29, 2020         YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Wilmington, Delaware
                                /s/ Matthew B. Lunn
                                Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                Travis G. Buchanan (No. 5595) (tbuchanan@ycst.com)
                                Shane M. Reil (No. 6195) (sreil@ycst.com)
                                Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                1000 N. King Street
                                Rodney Square
                                Wilmington, Delaware 19801
                                Telephone: (302) 571-6600
                                Facsimile: (302) 571-1253

                                Proposed Counsel to the Debtor and Debtor in Possession




                                       2
